Matter of Dunung v Singh (2016 NY Slip Op 00444)





Matter of Dunung v Singh


2016 NY Slip Op 00444


Decided on January 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2016

Friedman, J.P., Renwick, Saxe, Moskowitz, JJ.


13

[*1]In re Sanjoyt Dunung, Petitioner-Respondent,
vDeepak Singh, Respondent-Appellant.


Corey M. Shapiro, New York, for appellant.
Sanjoyt P. Dunung, respondent pro se.

Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about March 18, 2015, which, to the extent appealed from, denied respondent father's objection to a support magistrate's order that he pay half of the private school expenses at the United Nations International School (UNIS) for two of his children, unanimously affirmed, without costs.
Family Court properly accorded due deference to the Support Magistrate's credibility determinations (see Coggeshall Painting & Restoration Co. v Zetlin, 282 AD2d 364, 365 [1st Dept 2001]), including its finding that the father did not previously object to his children attending private school at UNIS. Further, Family Court properly adopted the Support Magistrate's conclusion that the father has the financial ability to contribute to the children's private school expenses, as that determination is supported by the record, including the terms of the parties' settlement agreement (see Banco Espírito Santo, S.A. v Concessionária Do Rodoanel Oeste S.A., 100 AD3d 100, 106 [1st Dept 2012]).
We have considered the father's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2016
CLERK